DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 7/30/2021 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al (US 9,013,515, of record) in view of Robinson et al. (US 8,390,718, of record), and further in view of Luinge et al. (US 8,165,844, of record).

Regarding claim 1, Joseph teaches a system, comprising: a mirror apparatus (refer to US 9,013,515;  Fig. 1, thematic overlay element, [col. 4, line 3-4]) that includes a first surface to which a mirror film is applied (reflective content layer, Fig. 1) and a second surface to which a diffusion film is applied (Fig. 1, monitor screen 132, [col. 7, line 10]), wherein the mirror apparatus transmits a transmitted image from the second surface to the first surface (Fig. 1, arrow shows transmits a displayed content from the second surface to the first surface); a servo-controlled dimmer that adjusts a level of ambient light associated with the mirror apparatus (“the display system 100 may include a light sensor 180 positioned to determine an illumination level 122 of the light source 120 (or brightness alight 124 striking the surface 114 in viewer space). The display program 164 may process brightness data from sensor 180 to determine an appropriate setting (see light control signals 184 sent to display device 130) for the illumination level 136 of the light source 134”, [col. 8, lines 2-30]); and
a computing device including a memory that stores instructions that, when executed by a processor included in the computing device (Fig. 1, “a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions … include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions”, [col. 7, line 57- col. 8, line 3 ), cause the processor to control the servo-controlled dimmer to adjust the ambient light such that both the transmitted image and a reflected image are visible on the first surface (Fig. 1 shows processor and the memory are connected to the light sensor 180 positioned to determine an illumination level 122 of the light source 120).
Joseph doesn’t explicitly teach a half-silvered mirror film and a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the half-silvered mirror film side of the mirror apparatus.
Joseph and Robinson are related as display systems. 
Robinson teaches a half-silvered mirror (Fig. 1, 102; Fig. 15A-B, “screen's partially diffusing material may not have sufficient reflective properties to reflect the projected image from the second surface of the display screen. In this case, the display screen includes a half-silvered material may be positioned directly behind and preferably in contact with the first surface of the display screen”, [col. 9, lines 12-21]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph to include half-silvered mirror as taught by Robinson for the predictable result of enhancing the reflectivity of the holographic film, as Robinson teaches in col. 9, lines 19-21.
Joseph in view of Robinson doesn’t explicitly teach a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus.
Joseph and Luinge are related as imaging systems with sensor. 
Luinge teaches a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus (“The sensor modules capture both 3D position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system not fixed to the body”, [abstract], “The sensor modules capture signals for estimating both three-dimensional (3D) position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system”, [Fig. 1, col. 4, lines 51-67]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph in view of Robinson to include a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus as taught by Luinge for the predictable result getting advantage tracking the object by capturing and gathering data for three-dimensional (3D) position and 3D orientation.
Regarding claim 2, the system according to claim 1 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 1.
Joseph further teaches the system of claim 1, wherein a diffusion film is applied to the second surface (Fig. 1, a monitor screen 132 applied to the second surface, [col. 7, line 10]), and further comprising a projector that projects the transmitted image onto the second surface (Fig. 1, display content 170 that projects the transmitted image onto the second surface).
Regarding claim 3, the system according to claim 1 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 1.
Joseph further teaches the system of claim 1, wherein the transmitted image comprises a graphical user interface (GUI) element, and wherein the instructions, when executed by the processor, further cause the processor to: determine that a position of a first point in the plurality of points corresponds to a location of the GUI element within the transmitted image; confirm a selection of a function associated with the GUI element based on the position of the first point (“system 100 further includes digital media source/controller 150 that may take the form of a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154. The media source 150 may include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions such the methods of FIGS. 4 and 5” [col. 7, line 57-col. 8, line 3], Figs. 4 and 5 show flow diagram of creating a digital content file for use as input and a method of selection of a function associated with the GUI element based on the position of the first point).
Regarding claim 4, the system according to claim 3 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 3.
Joseph further teaches the system of claim 3, wherein the instructions, when executed by the processor, further cause the processor to determine that the position of the first point has entered an activation region associated with the GUI element (The processor 152 manages operation of input/output devices 154, such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on to allow an operator to enter data or instructions and to receive output causing computer 150 or processor 152 to perform particular functions in the flow of Fig. 4 and Fig. 5, generating a digital content file such as one of the files 168, that is used to provide content to an emissive display device for displaying through a thematic overlay [col. 7, line 57-col. 8 line 3]], adding or inserting the display content into the content provided by the diffuse display element surface file from step 430 to create a media or digital display file for an emissive display device [col. 11, lines 27-32]). 
Regarding claim 5, the system according to claim 4 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 4.
Joseph further teaches the system of claim 4, wherein the instructions, when executed by the processor, further cause the processor to, in response to determining that the position of the first point has entered the activation region, enlarging the activation region (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows an operator to generate digital content files 168 as well as selectively operate the display device 130 to output displayed content 138 by providing display content 170 to display device 130 [col. 8, line 4-9]. “The method 400 may then end at 490 or more digital content files may be generated for the same or other emissive display devices. … may need to be manipulated so as to properly align with existing components of the content provided by the diffuse display element surface arid/or to better suit its size”, [col. 11, lines 32-40], i.e. enlarge or decrease).
Regarding claim 6, the system according to claim 4 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 4.
Joseph further teaches the system of claim 4,, wherein the instructions, when executed by the processor, further cause the processor to determine that the position of the first point has remained within the activation region for a first period of time (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows … the display device 130 provides the media in content 170 on display or monitor screen 132 and it is displayed at a brightness in displayed content 138 depending on the setting of the illumination level 136 of light source 134, which may be set by the display program 164 [col. 8, line 4-13], “memory that is accessible by the media source or controller (e.g., device 150 of FIG. 1) or directly by the emissive display device, [col. 1, lines 33-2-35]). 
Regarding claim 7, the system according to claim 3 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 3.
Joseph further teaches the system of claim 3, wherein the instructions, when executed by the processor, further cause the processor to determine that the position of the first point is associated with a gesture performed by the object (Joseph teaches processor manages operation of input/output devices to allow an operator to enter data or instructions e.g., to manually tune to select display content, … and to receive output or access portions of digital content such as via a display of graphical user interfaces (GUIs) on a monitor, [col. 7, line 53 – col. 8, line 3]).
Regarding claim 8, the system according to claim 3 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the system according to claim 3.
Joseph further teaches the system of claim 3, wherein the instructions, when executed by the processor, further cause the processor to: determine that a position of a first point in the plurality of points is within a specified region in space and outside an activation region associated with the GUI element for a first period of time; cause a cursor to be displayed in the transmitted image (The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154, [col. 7, lines 59-67]).
Regarding claim 9, Joseph teaches a computer-implemented method (refer to US 9,013515; Fig. 1, “a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions … include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions”, [col. 7, line 57- col. 8, line 3), comprising: adjusting a level of ambient light associated with a mirror apparatus (“the display system 100 may include a light sensor 180 positioned to determine an illumination level 122 of the light source 120 (or brightness alight 124 striking the surface 114 in viewer space). The display program 164 may process brightness data from sensor 180 to determine an appropriate setting (see light control signals 184 sent to display device 130) for the illumination level 136 of the light source 134”, [col. 8, lines 2-30]) such that both a transmitted image and a reflected image are visible on a first surface of the mirror apparatus (Fig. 1 shows both a transmitted image and a reflected image are visible on a first surface of the mirror apparatus, see arrows and the viewer 102 ), wherein the mirror apparatus (Fig. 1, thematic overlay element, [col. 4, line 3-4]) includes the first surface to which a mirror film is applied (reflective content layer, Fig. 1) and a second surface to which a diffusion film is applied (Fig. 1, monitor screen 132, [col. 7, line 10]), wherein the mirror apparatus transmits the transmitted image from the second surface to the first surface (Fig. 1, arrow shows transmits a displayed content from the second surface to the first surface), 
Joseph doesn’t explicitly teach a half-silvered mirror film and a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the half-silvered mirror film side of the mirror apparatus.
Joseph and Robinson are related as display systems. 
Robinson teaches a half-silvered mirror (Fig. 1, half-silvered mirror 102; Fig. 15A-B, “screen's partially diffusing material may not have sufficient reflective properties to reflect the projected image from the second surface of the display screen. In this case, the display screen includes a half-silvered material may be positioned directly behind and preferably in contact with the first surface of the display screen”, [col. 9, lines 12-21]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph to include half-silvered mirror as taught by Robinson for the predictable result of enhancing the reflectivity of the holographic film, as Robinson teaches in col. 9, lines 19-21.
Joseph in view of Robinson doesn’t explicitly teach a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus.
Joseph and Luinge are related as imaging systems with sensor. 
Luinge teaches a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus (“The sensor modules capture both 3D position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system not fixed to the body”, [abstract], “The sensor modules capture signals for estimating both three-dimensional (3D) position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system”, [Fig. 1, col. 4, lines 51-67]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph in view of Robinson to include a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus as taught by Luinge for the predictable result getting advantage tracking the object by capturing and gathering data for three-dimensional (3D) position and 3D orientation.
Regarding claim 10, the computer-implemented method according to claim 9 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 9.
Joseph further teaches wherein the transmitted image comprises a graphical user interface (GUI) element, and further comprising: determining that a position of a first point in the plurality of points corresponds to a location of the GUI element within the transmitted image; and confirming a selection of a function associated with the GUI element based on the position of the first point (“system 100 further includes digital media source/controller 150 that may take the form of a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154. The media source 150 may include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions such the methods of FIGS. 4 and 5” [col. 7, line 57-col. 8, line 3], Figs. 4 and 5 show flow diagram of creating a digital content file for use as input and a method of selection of a function associated with the GUI element based on the position of the first point).
Regarding claim 11, the computer-implemented method according to claim 10 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 10.
Joseph further teaches the computer-implemented method of claim 10, further comprising determining that the position of the first point has entered an activation region associated with the GUI element (The processor 152 manages operation of input/output devices 154, such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on to allow an operator to enter data or instructions and to receive output causing computer 150 or processor 152 to perform particular functions in the flow of Fig. 4 and Fig. 5, generating a digital content file such as one of the files 168, that is used to provide content to an emissive display device for displaying through a thematic overlay [col. 7, line 57-col. 8 line 3]], adding or inserting the display content into the content provided by the diffuse display element surface file from step 430 to create a media or digital display file for an emissive display device [col. 11, lines 27-32]).
Regarding claim 12, the computer-implemented method according to claim 11 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 11.
Joseph further teaches the computer-implemented method of claim 11, further comprising, in response to determining that the position of the first point has entered the activation region, enlarging the activation region (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows an operator to generate digital content files 168 as well as selectively operate the display device 130 to output displayed content 138 by providing display content 170 to display device 130 [col. 8, line 4-9]. “The method 400 may then end at 490 or more digital content files may be generated for the same or other emissive display devices. … may need to be manipulated so as to properly align with existing components of the content provided by the diffuse display element surface arid/or to better suit its size”, [col. 11, lines 32-40], i.e. enlarge or decrease).
Regarding claim 13, the computer-implemented method according to claim 10 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 10.
Joseph further teaches the computer-implemented method of claim 10, further comprising determining that the position of the first point has remained within the activation region for a first period of time (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows … the display device 130 provides the media in content 170 on display or monitor screen 132 and it is displayed at a brightness in displayed content 138 depending on the setting of the illumination level 136 of light source 134, which may be set by the display program 164 [col. 8, line 4-13], “memory that is accessible by the media source or controller (e.g., device 150 of FIG. 1) or directly by the emissive display device, [col. 1, lines 33-2-35]).
Regarding claim 14, the computer-implemented method according to claim 10 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 10.
Joseph further teaches the computer-implemented method of claim 10, further comprising determining that the position of the first point is associated with a gesture performed by the object (Joseph teaches processor manages operation of input/output devices to allow an operator to enter data or instructions e.g., to manually tune to select display content, … and to receive output or access portions of digital content such as via a display of graphical user interfaces (GUIs) on a monitor, [col. 7, line 53 – col. 8, line 3]).
Regarding claim 15, the computer-implemented method according to claim 10 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the computer-implemented method according to claim 10.
Joseph further teaches the computer-implemented method of claim 10, further comprising: determining that a position of a first point in the plurality of points is within a specified region in space and outside an activation region associated with the GUI element for a first period of time; and causing a cursor to be displayed in the transmitted image (The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154, [col. 7, lines 59-67]).
Regarding claim 16, Joseph teaches one or more non-transitory computer-readable media storing instructions (refer to US 9,013515; Fig. 1, “a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions … include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions”, [col. 7, line 57- col. 8, line 3) that, when executed by one or more processors, cause the one or more processors (Fig. 1, CPU 152) to perform that steps of: adjusting a level of ambient light associated with a mirror apparatus ((“the display system 100 may include a light sensor 180 positioned to determine an illumination level 122 of the light source 120 (or brightness alight 124 striking the surface 114 in viewer space). The display program 164 may process brightness data from sensor 180 to determine an appropriate setting (see light control signals 184 sent to display device 130) for the illumination level 136 of the light source 134”, [col. 8, lines 2-30]); such that both a transmitted image and a reflected image are visible on a first surface of the mirror apparatus (Fig. 1 shows both a transmitted image and a reflected image are visible on a first surface of the mirror apparatus, see arrows and the viewer 102 ), wherein the mirror apparatus includes the first surface to which a mirror film is applied (reflective content layer, Fig. 1) and a second surface to which a diffusion film is applied (Fig. 1, monitor screen 132, [col. 7, line 10]), wherein the mirror apparatus transmits the transmitted image from the second surface to the first surface (Fig. 1, arrow shows transmits a displayed content from the second surface to the first surface), 
Joseph doesn’t explicitly teach wherein a motion sensing device tracks positions of a plurality of points associated with an object that is situated on the half-silvered mirror film side of the mirror apparatus.
Robinson teaches a half-silvered mirror and an object that is situated on the half-silvered mirror film side of the mirror apparatus (Fig. 1, 102; Fig. 15A-B, “screen's partially diffusing material may not have sufficient reflective properties to reflect the projected image from the second surface of the display screen. In this case, the display screen includes a half-silvered material may be positioned directly behind and preferably in contact with the first surface of the display screen”, [col. 9, lines 12-21]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph to include half-silvered mirror an object that is situated on the half-silvered mirror film side of the mirror apparatus as taught by Robinson for the predictable result of enhancing the reflectivity of the holographic film, as Robinson teaches in col. 9, lines 19-21.
Joseph in view of Robinson doesn’t explicitly teach a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus.
Joseph and Luinge are related as imaging systems with sensor. 
Luinge teaches a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus (“The sensor modules capture both 3D position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system not fixed to the body”, [abstract], “The sensor modules capture signals for estimating both three-dimensional (3D) position and 3D orientation data relating to their respective body segments, thereby gathering motion data having six degrees of freedom with respect to a coordinate system”, [Fig. 1, col. 4, lines 51-67]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Joseph in view of Robinson to include a motion sensing device that tracks positions of a plurality of points associated with an object; wherein the object is situated on the mirror film side of the mirror apparatus as taught by Luinge for the predictable result getting advantage tracking the object by capturing and gathering data for three-dimensional (3D) position and 3D orientation.
Regarding claim 17, the one or more non-transitory computer-readable media according to claim 16 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 16.
Joseph further teaches the one or more non-transitory computer-readable media of claim 16, wherein the transmitted image comprises a graphical user interface (GUI) element, and further comprising: determining that a position of a first point in the plurality of points corresponds to a location of the GUI element within the transmitted image; and confirming a selection of a function associated with the GUI element based on the position of the first point (“system 100 further includes digital media source/ controller 150 that may take the form of a computer or similar electronic device with a processor 152. The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154. The media source 150 may include memory (computer-readable code devices causing computer 150 or processor 152 to perform particular functions such the methods of FIGS. 4 and 5” [col. 7, line 57-col. 8, line 3], Figs. 4 and 5 show flow diagram of creating a digital content file for use as input and a method of selection of a function associated with the GUI element based on the position of the first point).
Regarding claim 18, the one or more non-transitory computer-readable media according to claim 17 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 17.
Joseph further teaches the one or more non-transitory computer-readable media of claim 17, further comprising determining that the position of the first point has entered an activation region associated with the GUI element (The processor 152 manages operation of input/output devices 154, such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on to allow an operator to enter data or instructions and to receive output causing computer 150 or processor 152 to perform particular functions in the flow of Fig. 4 and Fig. 5, generating a digital content file such as one of the files 168, that is used to provide content to an emissive display device for displaying through a thematic overlay [col. 7, line 57-col. 8 line 3]], adding or inserting the display content into the content provided by the diffuse display element surface file from step 430 to create a media or digital display file for an emissive display device [col. 11, lines 27-32]).
Regarding claim 19, the one or more non-transitory computer-readable media according to claim 17 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 17.
Joseph further teaches the one or more non-transitory computer-readable media of claim 18, further comprising, in response to determining that the position of the first point has entered the activation region, enlarging the activation region (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows an operator to generate digital content files 168 as well as selectively operate the display device 130 to output displayed content 138 by providing display content 170 to display device 130 [col. 8, line 4-9]. “The method 400 may then end at 490 or more digital content files may be generated for the same or other emissive display devices. … may need to be manipulated so as to properly align with existing components of the content provided by the diffuse display element surface arid/or to better suit its size”, [col. 11, lines 32-40], i.e. enlarge or decrease).
Regarding claim 20, the one or more non-transitory computer-readable media according to claim 17 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 17.
Joseph further teaches the one or more non-transitory computer-readable media of claim 17, further comprising determining that the position of the first point has remained within the activation region for a first period of time (processor 152 may execute code/programs in memory 160 such as a display program 164 that allows … the display device 130 provides the media in content 170 on display or monitor screen 132 and it is displayed at a brightness in displayed content 138 depending on the setting of the illumination level 136 of light source 134, which may be set by the display program 164 [col. 8, line 4-13], “memory that is accessible by the media source or controller (e.g., device 150 of FIG. 1) or directly by the emissive display device, [col. 1, lines 33-2-35]).
Regarding claim 21, the one or more non-transitory computer-readable media according to claim 17 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 17.
Joseph further teaches the one or more non-transitory computer-readable media of claim 17, further comprising determining that the position of the first point is associated with a gesture performed by the object (Joseph teaches processor manages operation of input/output devices to allow an operator to enter data or instructions e.g., to manually tune to select display content, … and to receive output or access portions of digital content such as via a display of graphical user interfaces (GUIs) on a monitor, [col. 7, line 53 – col. 8, line 3]).
Regarding claim 22, the one or more non-transitory computer-readable media according to claim 17 is rejected (see above).
Joseph in view of Robinson and Luinge teaches the one or more non-transitory computer-readable media according to claim 17.
Joseph further teaches the one or more non-transitory computer-readable media of claim 17, further comprising: determining that a position of a first point in the plurality of points is within a specified region in space and outside an activation region associated with the GUI element for a first period of time; and causing a cursor to be displayed in the transmitted image (The processor 152 manages operation of input/output devices 154 (such as keyboards, touchscreens/pads, a mouse, and the like as well as monitors, printers, and so on) to allow an operator to enter data or instructions (e.g., to manually tune the illumination levels 136, to select display content 170, to generate the content files 168, and so on) and to receive output or access portions of digital content 168 such as via a display of graphical user interfaces (GUIs) on a monitor 154, [col. 7, lines 59-67]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872                                                                                                                                                                                             

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872